640 S.E.2d 59 (2006)
STATE of North Carolina
v.
Derrick WHEELER.
No. 371P06.
Supreme Court of North Carolina.
December 14, 2006.
Derrick Wheeler, Pro Se.
R. Marcus Lodge, Special Deputy Attorney General, Clark Everett, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 11th day of July 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Pitt County, the following order was entered and is hereby certified to the Superior Court of that County:

*60 "Denied by order of the Court in conference, this the 14th day of December 2006."